Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 7, 2014

                                           No. 04-14-00326-CR

                                        IN RE Ricardo LAWSON

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On May 5, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on May 7th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR0512, styled The State of Texas v. Ricardo Lawson, pending in the
144th Judicial District Court, Bexar County, Texas.